F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                          MAY 7 2002
                                TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                              Clerk

 JESSE THOMAS,

            Plaintiff - Appellant,

   v.

 STATE OF KANSAS, Bill Graves,
 Governor; CHARLES E. SIMMONS,
 KS Dept. of Corrections, Secretary;
                                                        No. 01-3262
 WILLIAM L. CUMMINGS, Deputy
                                                (D.C. No. 01-CV-3219-GTV)
 Secretary of Corrections, KS Dept. of
                                                        (D. Kansas)
 Corrections; MIKE NELSON, Warden,
 El Dorado Corrections Facility;
 KENNETH LUMAN, Deputy Warden
 of Operations, El Dorado Correctional
 Facility; (FNU) JOHNSON, Sgt.,
 Disciplinary Administrator, El Dorado
 Correctional Facility,

            Defendants - Appellees.


                           ORDER AND JUDGMENT *


Before TACHA, Chief Judge, EBEL and LUCERO, Circuit Judges.




        *
         The case is unanimously ordered submitted without oral argument
pursuant to Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). This order and
judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, and collateral estoppel. The Court generally disfavors the citation of
orders and judgments; nevertheless, an order and judgment may be cited under the
terms and conditions of 10th Cir. R. 36.3.
      Jesse Thomas, a Kansas state prisoner incarcerated at the El Dorado

Correctional Facility in El Dorado, Kansas, brings this pro se appeal of the

district court’s dismissal of his 42 U.S.C. § 1983 action. We have jurisdiction

pursuant to 28 U.S.C. § 1291, and we affirm.

      During the course of Thomas’ incarceration he was required to provide a

hair sample to correctional officials for drug testing. Thomas initially refused to

provide the officials with a hair sample, stating that the request violated his

constitutional rights. According to Thomas, after the officials informed him that

the sample would be taken from him by force if he refused to comply, he

consented and allowed the officials to take a hair sample, which tested positive

for cocaine. On or about March 14, 2001, Thomas was issued a disciplinary

report for the use of stimulants, and his punishment included the loss of six

months of good-time credits.

      Thomas filed this 42 U.S.C. § 1983 suit alleging the correctional officials

violated his Fourth, Fifth, and Eighth Amendment rights when they requested a

hair sample. He seeks various forms of declaratory and injunctive relief and

damages. The district court dismissed this action for two reasons. First, to the

extent that Thomas is challenging the substantive validity of the disciplinary

finding and is seeking the restoration of the good-time credits, he must present his

claim in a habeas corpus action. Prieiser v. Rodriguez, 411 U.S. 475, 488–90


                                         -2-
(1973). Second, Thomas’ request for damages based on the disciplinary

proceeding is premature under Heck v. Humphrey because he has not shown that

the results of the disciplinary proceeding have been invalidated. 512 U.S. 477,

486–87 (1994); Edwards v. Balisok, 520 U.S. 641, 646–47 (1997) (applying

Heck’s rationale to prison disciplinary proceedings used to deny prisoners good-

time credits).

      Upon careful consideration of the record, the briefs, the district court’s

order, and applicable law, we conclude that the district court correctly disposed of

the issues raised in this case. Therefore, for substantially the reasons stated in the

district court’s order of August 1, 2001, the case is DISMISSED.

      The mandate shall issue forthwith.



                                                    ENTERED FOR THE COURT



                                                    Carlos F. Lucero
                                                    Circuit Judge




                                         -3-